Citation Nr: 1232074	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include arthritis. 

2.  Entitlement to service connection for a neurological disability of the right lower extremity, to include as secondary to the right ankle disability and as due to herbicide exposure.  

3.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  Service in Vietnam is indicated by the evidence of record. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from May 2003 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (the RO). 

The Veteran and his spouse testified at a personal hearing that was held at the RO in June 2004 before a Decision Review Officer and at a videoconference hearing in September 2006 before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings have been associated with the Veteran's VA claims folder. 

The issues of whether new and material evidence to reopen a previously denied claim for service connection for a right ankle disability and entitlement to service connection for a neurological disability of the right lower extremity were previously before the Board in December 2006.  The Board reopened the claim for service connection for a right ankle disability.  Then, the Board remanded the claims for service connection for a right ankle disability and service connection for a neurological disability of the right lower extremity for additional development.  These issues have now been returned to the Board for further review.  

While the claims for service connection for the right ankle and right leg were on appeal, the Veteran submitted a notice of disagreement with the April 2006 denial of service connection for hearing loss of the left ear.  A statement of the case was issued in August 2008, and a substantive appeal was received in September 2008.  Therefore, this matter is now also on appeal to the Board.  See 38 C.F.R. § 20.200.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  

The Veteran's representative submitted additional evidence with the August 2010 Informal Hearing Presentation.  This was accompanied by waiver of initial review of this evidence by the RO.  

The issues of service connection for a neck disability and entitlement to aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Regrettably, the Board must once again remand the issues of entitlement to service connection for a right ankle disability to include arthritis and entitlement to service connection for a neurological disability of the right lower extremity.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had traumatic noise exposure during active service, and the medical evidence establishes that he currently has sensorineural hearing loss of the left ear.  

2.  The competent medical opinions as to whether or not the Veteran's current hearing loss of the left ear is related to noise exposure in service are in relative equipoise. 





CONCLUSION OF LAW

When the benefit of the doubt is resolved in favor of the Veteran, service connection for hearing loss of the left ear was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

In regards to the claim for service connection for hearing loss of the left ear, the Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the veteran. 

Service Connection

The Veteran contends that he sustained acoustic trauma during active service as the result of exposure to artillery and machine gun fire.  He notes that he used to feed belts into machine guns from the right side, which meant that his left ear faced the weapon.  He argues that his current hearing loss of the left ear is the result of this trauma.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as sensorineureal hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

However, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records shows that they are negative for complaints or treatment relating to hearing loss.  The Veteran's hearing of the left ear was within normal limits as defined by 38 C.F.R. § 3.385.  

However, the Veteran has presented statements regarding his exposure to traumatic noise during service.  The Board finds that these statements are credible and consistent with the nature of the Veteran's service.  

The post service medical records are also negative for hearing loss of the left ear until many years after discharge.  

More recent evidence includes the report of an October 2005 VA audiological examination.  This found that the Veteran had a mild sensorineural hearing loss in the range from 3000 to 8000 Hertz.  Speech recognition for the left ear was 92%, which confirms that the Veteran has hearing loss as defined by 38 C.F.R. § 3.385.  

An August 2006 VA audiological evaluation shows that the Veteran had auditory thresholds of 80, 75, 60, 60, and 65 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  November 2006 records show that the Veteran had noticed a change in his hearing since his previous examination.  

The Veteran was afforded a VA audiology examination in August 2008.  The claims folder was reviewed by the examiner, who noted that the entrance examination showed that hearing acuity was within normal limits bilaterally.  The separation examination was also within normal limits, with no significant shift.  The Veteran currently had known asymmetrical hearing loss.  He had a history of military noise exposure due to machine gun and mortar fire with no ear protection.  He did not report any occupational or recreational noise exposure.  The Veteran had auditory thresholds of 80, 75, 60, 60, and 65 at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.  Speech recognition was 32 percent.  The examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of his military noise exposure.  The rationale was that the separation examination was within normal limits with no significant threshold shift since the entrance examination.  

Evidence submitted by the Veteran's representative includes a May 2010 VA otolaryngology note.  The doctor states that the Veteran had significant noise exposure in Vietnam.  He had worked with M50 machine guns, and had fed the shells sitting to the side of the gun so that his left ear took the brunt of the noise.  The Veteran reported hearing problems ever since that time.  On examination, the Veteran was noted to have poor speech discrimination of 64 percent on the left.  The assessment was of significant sensorineural hearing loss with asymmetry on the left which was accounted for by the Veteran's military noise exposure.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that entitlement to service connection for hearing loss of the left ear is warranted.  

The Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  Therefore, the requirement for incurrence of an injury during service has been met.  Moreover, the current audiological tests show that the Veteran has hearing loss within the meaning of 38 C.F.R. § 3.385.  This fulfills the requirement of evidence of a current disability. 

The remaining requirement for service connection is evidence of a relationship between the noise exposure in service and the current hearing loss.  The Board notes that this is the type of question that is best answered by medical professionals.  In this case, two medical professionals have offered opinions regarding a potential relationship. 

In the first opinion, the August 2008 VA audiologist opined that there was no relationship between the noise exposure in service and the current hearing loss.  She based her opinion on the fact that there was no significant shift in hearing during service.  In contrast, the May 2010 VA doctor states that the Veteran's sensorineural hearing loss is accounted for by his military noise exposure.  The Board notes that the August 2008 examiner had the luxury of reviewing the Veteran's service treatment records before issuing her opinion.  On the other hand, the May 2010 opinion was provided by a doctor who apparently specializes in otolaryngology, which means that it was provided by a medical professional with a higher degree of training than the August 2008 audiologist.  The Board finds that these two opinions are basically in equipoise.  That being the case, the benefit of the doubt must be resolved in favor of the Veteran, which means that the Board finds there is a causal relationship between the Veteran's military noise exposure and his current left ear hearing loss.  38 U.S.C.A. § 5107(b).  It follows that as all requirements have been met, service connection for hearing loss of the left ear is established.  


ORDER

Entitlement to service connection for hearing loss of the left ear is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

As previously noted, the claims for service connection for a right ankle disability to include arthritis and service connection for a neurological disability of the right lower extremity were remanded by the Board for further development in December 2006.  The development was to provide the Veteran with VA examinations, and to obtain opinions regarding the etiology of his disabilities.  The requested opinions were to address five matters.  1) aggravation of the preexisting residuals of a fracture of the right ankle; 2) whether or not arthritis of the right ankle was related to active service; 3) whether or not the fracture of the right ankle caused or aggravated the neurological disability of the right lower extremity; 4) whether or not the arthritis of the right ankle caused or aggravated the neurological disability of the right lower extremity; and 5) whether or not the neurological disability of the right lower leg was related to herbicide exposure. 

The record shows that the Veteran was afforded VA examinations in August 2008.  Following the examinations, the examiners offered opinions as to matters (1) and (5).  However, the orthopedic examiner determined that there was no arthritis found on X-ray study.  Therefore, no opinion was offered on matters (2) and (4).  And while there is a discussion of the history of the Veteran's neurological disability of the right leg and a notation that the cause of this disability is unknown, it does not appear that a specific opinion as to matter (3) was offered either.  

The Board acknowledges that the August 2008 X-ray study does not include an assessment of arthritis.  Unfortunately, this creates a dilemma, as the record contains several previous X-ray studies and diagnoses of arthritis and degenerative joint disease dating to at least 1994.  The August 2008 examiner did not acknowledge these previous findings or explain these discrepancies.  The Board finds that the Veteran must be provided with an additional examination in order to address this dilemma.  Furthermore, if after a review of these records the examiner agrees that the Veteran currently has arthritis, then the remaining opinions requested in December 2006 must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board finds that the Veteran should be scheduled for an additional examination in order to address these matters and to obtain updated X-ray studies.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination or examinations of the Veteran to determine the etiology of the Veteran's right ankle disability and the nature and etiology of the neurological disability of the right lower extremity.  The claims folder must be provided to the examiner(s) for use in the study of this claim.  The attention of the examiner is invited to the August 1993 surgical report containing a diagnosis of secondary degenerative joint disease of the right ankle, the February 1994 X-ray study demonstrating arthritic changes of both the medial and lateral sides of the right ankle, and the July 1994 letter from the Veteran's private physician, T.A.G., M.D., stating that the Veteran "definitely" has degenerative joint disease.  All indicated tests and studies should be conducted, including X-ray studies of the right ankle.  The examiner should identify the neurological disability of the right lower extremity.  The examiner should provide explicit responses to the following: 

(a) Does the Veteran have a current diagnosis of arthritis of the right ankle?  If the answer is no, please provide a detailed rationale and explanation as to why previous X-ray studies and diagnoses of arthritis are no longer applicable.  

(b) If the Veteran is determined to have arthritis, is it at least as likely as not (i.e., a probability of 50 percent) that the arthritis of the right ankle is related to the Veteran's active service? 

(c) Is it at least as likely as not (i.e., a probability of 50 percent) that the preexisting residuals of the fracture of the right ankle caused or aggravated the neurological disability of the right lower extremity? 

(d) Is it at least as likely as not (i.e., a probability of 50 percent) that the arthritis of the right ankle (either current arthritis or the arthritis noted in 1993 and 1994 records) caused or aggravated the neurological disability of the right lower extremity? 

The examiner should provide an explanation for all opinions rendered.  A report should be prepared and associated with the Veteran's VA claims folder. 

If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should provided, and the evidence required to provide the opinion should be identified.  

2.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


